Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3 – 7, 10, 11 and 13 - 15 allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in an interview with Harun Yiman on 1/29/2021 and by email from Maeng-Ho Shin (Reg. No 53,859) received on 2/1/2021. 

	The application has been amended as follows:

Claim 1
1. An electronic device comprising:
a communication module; 
a memory configured to store contents; and

transmit a command requesting devices information to a machine-to-machine communication system in response to an input for sharing contents, 
receive the devices information from the machine-to-machine communication system, 
select a first external electronic device which to transmit the contents of the electronic device based on the devices information, 
determine a communication mode between the electronic device and the first external electronic device based on content information to be shared[[,]] and the devices information,
transmit at least part of the contents to a second external electronic device using the communication module based on the determined communication mode being a first communication mode, wherein the second external electronic device is connected to the first external electronic device, 
transmit the at least part of the contents to the first external electronic device using the communication module based on the determined communication mode being a second communication mode,
acquire integrated resource access information supporting external access corresponding to the at least part of the contents transmitted based on the first communication mode, from the second external electronic device, and 
transmit the integrated resource access information to the first external electronic device.

Claim 2
2. 	(Cancelled) 


Claim 3
3. The electronic device of claim 1, wherein the processor is further configured to control to transmit notification information notifying the second electronic device that the at least part of the contents are to be shared with the first external electronic device as part of transmitting the at least part of the contents to the second external electronic device.

Claim 5
5. The electronic device of claim 4, wherein the processor is further configured to control to transmit metadata corresponding to the at least part of the contents or user data to the machine-to-machine communication system as part of the request for the determining of the communication mode to the machine-to-machine communication system.






Claim 6
6. The electronic device of claim 5, wherein the processor is further configured to control to transmit type information, length information, capacity information, or producer part of the contents, as part of the metadata, to the machine-to-machine communication system.




Claim 11
11. A content sharing method of an electronic device, the method comprising:
checking for contents to be shared;
transmitting a command requesting devices information to a machine-to-machine communication system in response to an input for sharing contents;
receiving the devices information 
selecting a first external electronic device which to transmit the contents of the electronic device based on the devices information;
determining a communication mode between the electronic device and the first external electronic device based on content information to be shared[[,]] and the devices information[[,]];
to the first external electronic device; 
transmitting the at least part of the contents to the first external electronic device using the communication module based on the determined communication mode being a second communication mode;
acquiring integrated resource access information supporting external access corresponding to the at least part of the contents transmitted based on the first communication mode, from the second external electronic device; and 
transmitting the integrated resource access information to the first external electronic device. 

12. 	(Cancelled)


Claim 13
13. The method of claim 11, wherein the transmitting of the at least part of the contents to the second external electronic device comprises transmitting notification information notifying the second external electronic device that the contents are to be shared with the first external electronic device.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose, suggest, or teach claims 1 and 11, in particular, transmit a command requesting devices information to a machine-to-machine communications system in response to an input for sharing contents; determining a communication mode between the electronic devices and the first external electronic device based on content information to be shared, and the devices information; transmit the at least part of the 
As to the closest prior art of record, Lee shows a user of the smartphone 100 120 takes a picture and transmits it to an external device such as cloud storage server 500. The transmission to the cloud storage server requires the smartphone to obtain and display information on the specific assigned cloud storage (i.e. MY CLOUD) device being requested ((Fig. 1, ‘100’, ‘500’, Fig. 2 ‘120’, Fig. 5, [0070], [0104]), and the internet is selected to be utilized to transmit information from the client mobile phone to the cloud storage server based on the information being stored needing to be permanently stored, and the device selected for storing the permanent information is MY CLOUD storage device (Fig. 5, [0029]), and a determination is made as to whether a device such as 200-2 has near field communication (i.e. is located in close proximity to another device) such as 300-1 for storing content, and if it does not have NFC (i.e. is not in close proximity) than the content is stored on the cloud device (Fig. 6A, [0112}). 
However, Lee fails to discuss the combination of elements as claimed and arranged by the applicant. Thus the prior art of record fails to reasonable discuss or suggest the combination of features as claimed and arranged as presented.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J HOULIHAN whose telephone number is (571)272-8407.  The examiner can normally be reached on Mon, Tues, Thursday 7am - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/S.J.H/Examiner, Art Unit 2451                                                                                                                                                                                                    
                                                                                                                                                                                                        /Chris Parry/Supervisory Patent Examiner, Art Unit 2451